PER CURIAM.
Petitioner seeks to have this Court review the decision of the District Court of Appeal, First District, reported at State ex rel. Crawford v. Wainwright, 213 So.2d 755. That decision was rendered August 27, 1968 and rehearing was denied September 19, 1968. The petition for writ of certiorari was filed in this Court November 19, 1968, a Tuesday, and the sixty-first (61st) day after denial of rehearing. It, thus, fails to meet the sixty-day filing requirement applicable to decisions rendered prior to October 1, 1968. In re Florida Appellate Rules, 211 So.2d 198, 201 (Fla.1968).
Accordingly, this petition is dismissed sua sponte.
It is so ordered.
ERVIN, C. J., and ROBERTS, DREW, CARLTON and BOYD, JJ., concur.